AFFIRM; and Opinion Filed July 31, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01367-CV

         MEHRDAD MAZAHERI, M.D., D/B/A THE LASIK CENTER, Appellant
                                   V.
                     AHMAD RAZA TOLA, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03577

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Brown
       This is an interlocutory appeal from the trial court’s orders granting appellee Ahmad Raza

Tola’s motions to dismiss and for attorney’s fees, sanctions, expenses, and costs under the Texas

Citizens Participation Act (TCPA) See TEX. CIV. PRAC. & REM. CODE ANN. §27.001–.011.

Appellant Mehrdad Mazaheri, M.D., d/b/a The Lasik Center, sued Tola for defamation and

defamation per se in connection with online reviews posted by Tola. In six issues, Mazaheri

contends the trial court erred in (1) granting the motion to dismiss because Mazaheri established

by clear and specific evidence a prima facie case for his defamation per se cause of action; (2)

denying Mazaheri’s motion for limited discovery and to reschedule a hearing on the motion to

dismiss; (3) granting Tola’s motion to strike affidavit testimony; and (4) awarding attorney’s fees

to Tola and not to Mazaheri. For the following reasons, we affirm the trial court’s order.
                                                              BACKGROUND

           Mazaheri, a doctor, operates the Lasik Center in Richardson, Texas. Tola consulted

Mazaheri about Lasik surgery and paid a deposit for the surgery, but then decided against it.

According to Mazaheri’s petition, Tola “threatened to write negative reviews on social media if

Mazaheri did not make an acceptable payment to Tola after Tola canceled the medical treatment,”

Mazaheri refused, and Tola “subsequently posted false statements on social media regarding

Mazaheri.” Mazaheri asserted claims against Tola for defamation and defamation per se.

           Tola moved to dismiss Mazaheri’s action under the TCPA because it was filed against Tola

in retaliation for the online reviews, an exercise of Tola’s right of free speech, and Mazaheri could

not satisfy his burden of producing clear and specific evidence establishing a prima facie case of

each element of his claims to avoid dismissal under the TCPA. Tola also sought attorney’s fees

and sanctions.

           Following a hearing, the trial court granted Tola’s motion to dismiss Mazaheri’s

defamation and defamation per se claims. Thereafter, Tola filed a separate motion for attorney’s

fees, sanctions, expenses, and costs, attaching evidence in support of the attorney’s fees requested.

The trial court granted the motion and entered an order awarding attorney’s fees, expenses, and

sanctions in favor of Tola. Mazaheri appeals the trial court’s orders.1

                                                            TCPA DISMISSAL

           The TCPA sets out a two-step procedure to expedite the dismissal of claims brought only

to intimidate or silence a defendant’s exercise of First Amendment rights. See CIV. PRAC. & REM.

§§ 27.002, .003(a), .005; ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 898 (Tex. 2017)


     1
        Before the hearing on the motion to dismiss, Mazaheri supplemented his petition to add claims for breach of contract and quantum meruit
against Tola. Mazaheri subsequently filed a motion to nonsuit those claims. The trial court entered an order of nonsuit, which, in conjunction with
its TCPA dismissal order and order awarding attorney’s fees, expenses, and sanctions, constituted a final order disposing of all of Mazaheri’s
claims.

                                                                      –2–
(per curiam). To assert a motion to dismiss under the TCPA, a party must show by a preponderance

of the evidence that a claim “is based on, relates to, or is in response to the [movant's] exercise of:

(1) the right of free speech; (2) the right to petition; or (3) the right of association.” Id. §§

27.003(a), .005(b); Dallas Morning News, Inc. v. Hall, 2019 WL 2063576, at *4–5 (Tex. May 10,

2019). The burden then shifts to the nonmovant to establish by “clear and specific evidence a

prima facie case for each essential element of the claim in question.” CIV. PRAC. & REM. §

27.005(c). Even if the nonmovant satisfies the second step, the trial court must dismiss the claim

if the movant “establishes by a preponderance of the evidence each essential element of a valid

defense to the nonmovant’s claim.” Id. § 27.005(d).

       When deciding whether to dismiss a legal action under the TCPA, the trial court must

consider “the pleadings and supporting and opposing affidavits stating the facts on which the

liability or defense is based.” Id. § 27.006(a).          The TCPA does not define the phrase

“clear and specific evidence,” but the supreme court has held the standard requires more than mere

notice pleadings and a plaintiff “must provide enough detail to show the factual basis for its claim.”

In re Lipsky, 460 S.W.3d 579, 591 (Tex. 2015). A prima facie case “refers to evidence sufficient

as a matter of law to establish a given fact if it is not rebutted or contradicted” or, stated another

way, it is the “minimum quantum of evidence necessary to support a rational inference that the

allegation of fact is true.” Id at 590. We review de novo whether a party carried its assigned

burden. Hall, 2019 WL 2063576, at *4–5.

       A defamatory statement is one that tends to injure a person’s reputation; such a statement

is defamatory per se if it injures a person in the person’s office, profession, or occupation.

Hancock v. Variyam, 400 S.W.3d 59, 62 (Tex. 2013). To maintain a defamation claim, the plaintiff

must prove (1) the defendant published a false statement of fact, (2) the statement defamed the

plaintiff, (3) the defendant acted with actual malice, if the plaintiff is a public figure or a public

                                                 –3–
official, or negligently, if the plaintiff is a private individual, and (4) the statement proximately

caused damages. See Anderson v. Durant, 550 S.W.3d 605, 617–18 (Tex. 2018); WFAA-TV, Inc.

v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). For a defamation per se claim, a plaintiff must

prove the first three elements, but not the fourth element because the common law deems such

statements so obviously hurtful that the jury may presume general damages. Anderson, 550
S.W.3d at 618.

        The threshold question in a defamation case is whether the words used “are reasonably

capable of a defamatory meaning.” Musser v. Smith Protective Servs., Inc., 723 S.W.2d 653, 655

(Tex. 1987). To be defamatory, a publication “should be derogatory, degrading, somewhat

shocking, and contain elements of disgrace.” Better Bus. Bureau of Metro. Houston, Inc. v. John

Moore Servs., Inc., 441 S.W.3d 345, 356 (Tex. App.—Houston [1st Dist.] 2013, pet. denied). A

publication that is “merely unflattering, abusive, annoying, irksome or embarrassing, or that only

hurts the plaintiff’s feelings, is not actionable.” Id. Unless a publication is ambiguous, the question

of whether it is reasonably capable of a defamatory meaning is a question of law, which we review

de novo. See Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex. 2000). The “inquiry is

objective, not subjective.” New Times, Inc. v. Isaacks, 146 S.W.3d 144, 157 (Tex. 2004). Whether

a publication is defamatory is not determined based on individual statements read in isolation.

Turner, 38 S.W.3d at 114–15. Instead, the determination is whether, construed as a whole in light

of the surrounding circumstances, a person of ordinary intelligence would perceive the publication

to be defamatory. Id.

        If a statement is not verifiable as false, it is not defamatory. Neely v. Wilson, 418 S.W.3d
52, 62 (Tex. 2013) (citing Milkovich v. Lorain Journal Co., 497 U.S. 1, 21–22 (1990)). Even if a

statement is verifiable as false, it does not give rise to liability if the “entire context in which it was

made” discloses that it is merely an opinion masquerading as a fact. Backes v. Misko, 486 S.W.3d

                                                   –4–
7, 24 (Tex. App.—Dallas 2015, pet. denied); see Bentley v. Bunton, 94 S.W.3d 561, 581 (Tex.

2002) (whether to classify a statement as fact or opinion is based on statement’s verifiability and

entire context in which statement is made).

           Mazaheri concedes, and his petition makes clear, that his claims fall under the TCPA

because they are based on Tola’s exercise of his right of free speech. However, Mazaheri contends

the trial court erred in granting the motion to dismiss because he established by clear and specific

evidence a prima facie case for each element of his defamation per se claim.2 See id. § 27.005(c).

In support, he directs us to the following statements, which he asserts are false, in Tola’s online

review: (1) it takes two weeks to recover from a PRK procedure; (2) it does not make sense to

perform a topography test the morning of the procedure; (3) Tola conferred with multiple doctors;

(4) Mazaheri misrepresented the cost of the eye examination and initial visit; and (5) Mazaheri

would solely charge the insurance company. Mazaheri also argues the post impliedly alleges

insurance fraud, criminal attempt, and criminal conspiracy on the part of Mazaheri. According to

Mazaheri, these false statements defamed his skill as a physician.

           The statements Mazaheri complains of are contained in the following post Tola published

on the website ripoffreport.com:3

           was interested in Lasik surgery and so I looked for the doctor in my insurance
           network since I was getting 15% discount from my insurance. I called them to get
           an appointment and they said eye exam is free and i got the appointment for 23 Jan.
           When I reached there they asked me for my insurance and asked me to-do paper
           work. After paper work Doctor Assistant talked to me and said if you are interested
           in the surgery than you need to deposit 500 dollars today and there is no fee for eye
           examination. Then Dr. Mazaheri came and told me according my prescription I am
           eligible for PRK which is better than LASIK and recovery time is two days without
           doing any tests and told me it will cost me 3800 after the discount. I showed interest
           and deposited $500. After that his assistant puts some drops in my eyes and took
           the eye pressure and given me prescriptions and asked me to do some more paper
           work that if something goes wrong I will be responsible. [continued below].

     2
         Mazaheri does not challenge the dismissal of his defamation claim in this appeal.
     3
        Tola also posted reviews on Google, Healthgrades.com, and the Better Business Bureau’s website, but removed the posts after receiving a
cease and desist letter from Mazaheri’s attorney. Tola was unable to remove the ripoffreport.com post.
                                                                      –5–
       . . . . . After coming home I did some research and discuss with my friends who
       gone through the process in past they said PRK takes couple of weeks to get recover
       instead of two days and asked me about topography test which is done to check
       eligibility for surgery.

       I called the Doctor and asked him why he has not done the topography he said he
       will do on the day of surgery which does not make sense so i asked him again but
       he was not able to satisfy me. I was not satisfied with his answer and consulted
       with other doctors and decided not to go for surgery with him because he is not able
       to satisfy me. So I called them his assistant answered the call I told her I have
       change my mind and I don’t want to for surgery. She asked me to hold and given
       the phone to doctor and I said same thing to him and asked him about my deposit.
       DR started making excuses and told me he has spent time on me so he will do some
       calculations and their manager will call me next day that how much money I will
       get back. Next day I waited whole day I haven’t received any call from them so I
       called them at the end of the day and asked them about my deposit. They said they
       will only give me $250 back since I already signed the papers and they already
       informed me that they will charge $250 for test if will not go surgery. And If I need
       the papers I should right the letter to them and they will mail all the papers. I said I
       will complain about you since you have changed your statement. He said you are
       threatening me to get the money back which is crime. I do not give you the money
       back you can do whatever you want and hung up the phone on me[.]

We address the statements that Mazaheri contends are false in turn.

Recovery Time

       Tola’s post explains that, after Mazaheri told him the recovery time for PRK was two days,

Tola did some research and spoke with friends who advised that it takes a couple of weeks to

recover from PRK. By affidavit, Mazaheri testified the statement that recovery takes a “couple of

weeks” is false because Mazaheri had recommended an “advanced PRK” in which a patient heals

faster (generally less than three days). Tola’s post, however, simply relates that friends who had

undergone PRK in the past told Tola recovery takes a couple of weeks. The post does not

distinguish between “PRK” and “advanced PRK.” Mazaheri has not established by clear and




                                                –6–
specific evidence that Tola’s statement was false.4 At best, Mazaheri establishes Tola may have

misunderstood which PRK procedure Mazaheri intended to perform.

Topography Test

           According to Tola’s post, his friends asked about the “topography test which is done to

check eligibility for surgery.” Tola asked Mazaheri about the test, and Mazaheri said he would do

it the day of surgery. This did not make sense to Tola, he asked Mazaheri about the test again, but

Mazaheri was “not able to satisfy” him. Tola then consulted with other doctors and decided not

to have surgery with Mazaheri, who was “not able to satisfy” Tola. Mazaheri’s affidavit states

performing the topography the morning of the surgery “makes sense” because “it will provide the

freshest results, and thus the most accurate results” and Tola’s statement to the contrary is “patently

false.” Tola’s statement that it did not make sense, however, was his subjective opinion; the fact

that Mazaheri has an explanation for performing the topography test the day of surgery does not

establish Tola’s statement was false. See, e.g., Healey v. Healey, 529 S.W.3d 124, 129, 131 (Tex.

App.—Tyler 2017, pet. denied) (“A defamatory statement must be sufficiently factual to be

susceptible           of      being        proved          objectively           true       or false,        as      contrasted           from         a

purely subjective assertion,” which is not actionable as defamation). Nor did Mazaheri present

evidence to establish the statement that Tola consulted other doctors was false.5

Billing

           According to Tola’s statement, he looked for a doctor in his insurance network to take

advantage of a fifteen percent discount. When he made his appointment, he was told the eye exam

would be free. At the appointment, he was asked for his insurance and a “doctor assistant”


      4
         Indeed, Mazaheri’s affidavit, while asserting Tola's recovery time would be significantly less than two weeks “in part due to the nature of
Tola' s procedure and also due Tola being in his twenties,” acknowledged that “every patient and procedure is different, and thus the recovery time
for different patients is different.”
      5
        In his affidavit, Mazaheri expressed his “belie[f]” that the statement Tola consulted with other doctors is false. The trial court, however,
sustained Tola’s objection to, and struck, that portion of the affidavit. As discussed infra, we conclude the trial court did not abuse its discretion in
doing so.

                                                                         –7–
informed him that, if he was interested in the surgery he needed to pay a $500 deposit and there

was no fee for the eye exam. During the appointment, Mazaheri told Tola the surgery would cost

Tola $3800 after the discount. Later, when Tola called about a refund of his deposit, the “manager”

said they would give him $250 because Tola had signed papers and they had informed Tola they

would charge $250 “for test” if he did not have surgery. Tola said he would complain because he

was told otherwise, and the manager, accusing Tola of threatening him, said he would not refund

the money and hung up.

       Mazaheri first contends statements in Tola’s post falsely accuse him of misrepresenting the

eye examination would be free if Tola did not have surgery and improperly retaining Tola’s funds.

In support, Mazaheri cites the fact that Tola executed a document describing “a cancellation fee

that varies based upon the amount of work performed prior to the cancellation.” Mazaheri,

however, did not produce any evidence regarding what either the person who made Tola’s

appointment over the phone or the “doctor-assistant” told Tola regarding the fee, if any, for the

eye exam. Further, Tola’s statement does not specify that he was told the eye exam would be free

if he did not have the surgery.

       Citing the post’s statements that “they” asked for Tola’s insurance and Mazaheri advised

Tola the total cost of the procedure would be $3800 after the insurance discount, Mazaheri next

contends the post misrepresented that Mazaheri would solely charge the insurance company and

alleged conduct tantamount to insurance fraud, criminal attempt, and criminal conspiracy.

However, the post simply does not state, or even imply in any way, that Mazaheri “would solely

charge the insurance company.” To the contrary, it states that Mazaheri informed Tola that the

procedure would “cost [Tola] 3800 after the discount” was applied. Nor does the post allege, either

directly or by implication, conduct by Mazaheri that in any way could be construed as illegal,

either as insurance fraud, criminal attempt, or criminal conspiracy.

                                               –8–
       To avoid dismissal under the TCPA, Mazaheri had the burden of establishing by clear and

specific evidence a prima facie case for each essential element of his defamation per se claim. See

§ 27.005(c). Considering the pleadings and supporting and opposing affidavits in the light most

favorable to Mazaheri, see Dyer v. Medoc Health Servs. LLC, 573 S.W.3d 418, 424 (Tex. App.—

Dallas 2019, pet. denied), we conclude Mazaheri has not presented clear and specific evidence that

Tola published a false statement of fact, one of the elements required to maintain Mazaheri’s

defamation per se claim. See Lipsky, 460 S.W.3d at 593. Accordingly, the trial court did not err

in granting Tola’s motion to dismiss. We overrule Mazaheri’s first issue.

                                            DISCOVERY

       In his fifth issue, Mazaheri contends the trial court erred in denying his motion for limited

discovery and to reschedule the hearing on Tola’s motion to dismiss. We review discovery orders

for an abuse of discretion. See In re Elliott, 504 S.W.3d 455, 459 (Tex. App.—Austin 2016, orig.

proceeding). A trial court abuses its discretion when it acts arbitrarily or unreasonably, or without

reference to any guiding rules and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241–42 (Tex. 1985).

       The filing of a TCPA motion to dismiss typically suspends all discovery until the trial court

rules on the motion. See CIV. PRAC. & REM. § 27.003(c); Greer v. Abraham, 489 S.W.3d 440, 443

(Tex. 2016). Section 27.006, however, authorizes a trial court to permit limited discovery relevant

to the motion on a showing of good cause. CIV. PRAC. & REM. § 27.006(b); Greer, 489 S.W.3d at

443. Discovery is relevant to a TCPA motion to dismiss if it seeks information related to the

allegations asserted in the motion or to meet the prima facie burden imposed by the TCPA. See In

re SPEX Group US LLC, No. 05-18-00208-CV, 2018 WL 1312407, *4–5 (Tex. App.—Dallas

Mar. 14, 2008, orig. proceeding [mand. dism’d]) (mem. op).




                                                –9–
       Mazaheri contends discovery was warranted so he could learn if there were more posts by

Tola and the identities of the other doctors with whom Tola conferred. Mazaheri’s motion for

limited discovery, however, simply requested the discovery “so it may be used at the hearing on

the motion to dismiss.” Mazaheri did not explain in his motion, or to the trial court at the hearing

on his motion, how particularly the information he sought was relevant to defending against Tola’s

motion to dismiss. Accordingly, we conclude the trial court did not abuse its discretion in denying

the motion. See, e.g., In re D.C., 05-13-00944-CV, 2013 WL 4041507, at *1 (Tex. App.—Dallas

Aug. 9, 2013, orig. proceeding) (mem. op.) (simply asserting a need for discovery to defend a

motion to dismiss is not sufficient to show good cause under the terms of the statute). We overrule

Mazaheri’s fifth issue.

                               ADMISSIBILITY OF AFFIDAVIT EVIDENCE

       In his second issue, Mazaheri complains the trial court erred in granting Tola’s motion to

strike portions of Mazaheri’s affidavit and an affidavit by Mazaheri’s counsel. We review a trial

court’s decision to admit or exclude evidence for an abuse of discretion. See Collin County v.

Hixon Family Partnership, Ltd., 365 S.W.3d 860, 876–77 (Tex. App.—Dallas 2012, pet. denied).

       To be relevant, evidence must have any tendency to make a fact more or less probable than

it would be without the evidence, and the fact is of consequence in determining the action. See

TEX. R. EVID. 401.        An affidavit not based on personal knowledge is legally insufficient.

Valenzuela v. State County Mutual Fire Ins. Co., 317 S.W.3d 550, 553–54 (Tex. App.—Houston

[14th Dist.] 2010, no pet.); see also TEX. R. EVID. 602. An affidavit must explain how the affiant

has personal knowledge; an affidavit’s recitation that it is based on personal knowledge is

inadequate if the affidavit does not positively show a basis for the knowledge. Valenzuela, 317
S.W.3d at 553–54. Conclusory statements in affidavits are insufficient to establish the existence

of a fact. See Coastal Transport Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 232 (Tex.

                                               –10–
1990) (opinion testimony that is conclusory or speculative is not relevant evidence because it does

not tend to make the existence of a material fact more probable or less probable); Ryland Group,

Inc. v. Hood, 924 S.W.2d 120, 122 (Tex. 1996) (per curiam); James L. Gang & Assoc., Inc. v.

Abbot Labs., Inc., 198 S.W.3d 434, 442 (Tex. App.—Dallas 2006, no pet.). Likewise, an affiant’s

belief about facts is legally insufficient evidence. See, e.g., Ryland Group, 924 S.W.2d at 122.

       The trial court sustained Tola’s objection that Mazaheri’s statement, “I also believe that

Tola’s statement that he consulted with other doctors is false,” is an expression of belief and not

competent affidavit testimony. Indeed, Mazaheri’s affidavit provides no basis for any personal

knowledge regarding whether Tola consulted any other doctors. See, e.g., Ryland Group, 924
S.W.2d at 122; Soodeen v. Rychel, 802 S.W.2d 361, 363 (Tex. App.—Houston [1st Dist.] 1990,

writ denied) (affidavit stating “understanding” of who was in vehicle and “belief” about who was

driving vehicle insufficient to establish personal knowledge). Mazaheri nevertheless contends his

statement is an expert opinion and, therefore, may be based on his “best knowledge and belief.”

An expert witness may testify regarding “scientific, technical, or other specialized” matters, but

only if the expert is qualified and the expert’s opinion is relevant and based on a reliable

foundation. TEX. R. EVID. 702; see Mack Trucks v. Tamez, 206 S.W.3d 572, 578 (Tex. 2006).

Thus, a party offering an expert opinion must prove the expert’s qualifications and an expert’s

opinion affidavit must articulate the underlying factual basis for the expert’s conclusions. See

Ryland Group, 924 S.W.2d at 122; Broders v. Heise, 924 S.W.2d 148, 151–52 (Tex. 1996).

However, Mazaheri does not show how his status as a physician rendered him qualified to offer

any expert testimony regarding whether Tola had consulted other doctors or that his belief was

based on any underlying factual basis.

       Tola also objected to an affidavit by Mazaheri’s attorney regarding a “coordinated social

media attack of false posts against a group of eye surgeons including Mazaheri” as irrelevant

                                              –11–
because it did not address the allegations in Mazaheri’s petition or the allegedly defamatory

statements by Tola. Mazaheri asserts the affidavit was responsive to reviews by other Mazaheri

patients attached to Tola’s motion to dismiss. The affidavit, however, does not address Tola’s

online reviews or explain how it is factually connected or relevant to resolving Tola’s motion to

dismiss. Indeed, at the hearing on the motion to dismiss, Mazaheri agreed with the trial court that

reviews by patients other than Tola were not relevant to the TCPA determination.

       After reviewing the record, we cannot conclude the trial court abused its discretion in

sustaining Tola’s objections and striking the objected-to portions of these affidavits. We overrule

Mazaheri’s second issue.

                                  ATTORNEY’S FEES, SANCTIONS

       In his fourth and sixth issues, Mazaheri contends that, because the trial court erred in

granting the motion to dismiss, it also was error to award attorney’s fees and sanctions to Tola and,

instead, the trial court should have granted Mazaheri’s motion to recover attorney’s fees because

the motion to dismiss was frivolous and solely intended to delay the litigation. The TCPA

mandates an award of attorney’s fees and costs and allows an award of sanctions for the successful

movant. See CIV. PRAC. & REM. § 27.009(a). It also authorizes an award of attorney’s fees and

costs to the nonmovant, but only on a showing that the motion to dismiss “is frivolous or solely

intended to delay.” See id. § 27.009(b). As discussed above, we have concluded that Tola was

entitled to dismissal of Mazaheri’s claims against him under the TCPA. Accordingly, the trial

court did not abuse its discretion in awarding attorney’s fees, costs, and sanctions to Tola and

denying Mazaheri’s request for fees. We overrule Mazaheri’s fourth and sixth issues.

       Relying on TCPA section 27.005(a), Mazaheri contends in his third issue the trial court

nevertheless erred in granting Tola’s motion for attorney’s fees because the motion was untimely,

Tola did not present evidence on attorney’s fees at the hearing on his motion to dismiss, and the

                                               –12–
trial court did not enter its order awarding Tola attorney’s fees and sanctions within thirty days

following the hearing. Section 27.005(a) requires a trial court to rule on a motion to dismiss “not

later than the 30th day following the date of the hearing on the motion.” CIV. PRAC. & REM. §

27.005. Section 27.005 requires only that the trial court determine whether the cause of action

should be dismissed; it does not require the trial court to resolve issues relating to the statutorily-

required attorney’s fees and sanctions within thirty days of the dismissal hearing. Pope-Nixon v.

Howard, 05-18-01215-CV, 2019 WL 911745, at *1–2 (Tex. App.—Dallas Feb. 25, 2019, no pet.)

(mem. op.); DeAngelis v. Protective Parents Coalition, 556 S.W.3d 836, 859 (Tex. App.—Fort

Worth 2018, no pet.); Leniek v. Evolution Well Servs., LLC, No. 14-18-00954-CV, 2019 WL
438825, at *2 (Tex. App.—Houston [14th Dist.] Apr. 2, 2019, no pet.) (mem. op.) (per curiam).

Accordingly, the trial court did not err in considering and ruling on Tola’s motions for attorney’s

fees more than thirty days after the hearing on the motion to dismiss. See, e.g., DeAngelis, 556
S.W.3d at 859—60. We overrule Mazaheri’s third issue.

       We affirm the trial court’s orders dismissing Mazaheri’s defamation and defamation per se

claims and awarding Tola attorney’s fees, expenses, and sanctions.



                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE


181367F.P05




                                                –13–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MEHRDAD MAZAHERI, M.D., D/B/A                         On Appeal from the 116th Judicial District
 THE LASIK CENTER, Appellant                           Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-18-03577.
 No. 05-18-01367-CV          V.                        Opinion delivered by Justice Brown;
                                                       Justices Bridges and Nowell participating.
 AHMAD RAZA TOLA, Appellee

      In accordance with this Court’s opinion of this date, the trial court’s Order Granting
Defendant’s Motion to Dismiss Pursuant to Chapter 27 of the Texas Civil Practice and Remedies
Code and Order Pursuant to Chapter 27 of the Texas Civil Practice and Remedies Code are
AFFIRMED.

       It is ORDERED that appellee AHMAD RAZA TOLA recover his costs of this appeal
from appellant MEHRDAD MAZAHERI, M.D., D/B/A THE LASIK CENTER.


Judgment entered this 31st day of July, 2019.




                                                –14–